IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2001-KA-00779-SCT

KENNETH MOODY


v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                          04/12/2001
TRIAL JUDGE:                               HON. RICHARD W. McKENZIE
COURT FROM WHICH APPEALED:                 PERRY COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   WILLIAM B. KIRKSEY
                                           JOHN MICHAEL HORAN
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JEAN SMITH VAUGHAN
DISTRICT ATTORNEY:                         E. LINDSAY CARTER
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 03/13/2003
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE PITTMAN, C.J., WALLER AND CARLSON, JJ.

      CARLSON, JUSTICE, FOR THE COURT:


¶1.   This is Kenneth Moody's second time before us. Moody was indicted in 1995 by the

Perry County Grand Jury on two counts of capital murder and one count of simple murder

in cause number 4369 on the docket of the Circuit Court of Perry County, Mississippi. On

June 22, 1995, Moody executed a written “Memorandum of Understanding,” which

provided, inter alia, that Moody would plead guilty to the murder charges and would

cooperate fully by making complete disclosures to the State regarding his knowledge of the
charged offenses, his participation, and the participation of his co-defendants. In exchange

for his plea, the State agreed not to seek the death penalty; however, this agreement was

rejected by the trial court. The trial court certified the matter for interlocutory appeal to this

Court, we granted the interlocutory appeal, and then thereafter, we reversed and remanded

for further proceedings, finding that the trial court had abused its discretion in refusing to

accept Moody’s plea agreement. Moody v. State, 716 So. 2d 592 (Miss. 1998). Because of

this holding, the trial court was directed upon remand to enforce the plea agreement , in toto.

Id. at 595-96.

¶2.    Upon remand to carry out this Court’s directive to enforce the plea agreement, the

trial court set this matter for hearing to accept Moody’s guilty pleas and to impose sentences

consistent with the plea agreement. However, while awaiting this Court’s decision on his

vehement protestations via appeal because of the trial judge’s refusal to enforce the plea

agreement, Moody evidently considered the serious ramifications of enforcement of the

previously executed Memorandum of Understanding and decided that it would be imprudent

for him to perform the terms of the agreement. Deductive reasoning enables us to come to

this conclusion because a careful review of the transcripts of the various pre-trial hearings

in this case before us today reveals that both the State and defense counsel stated into the

record that upon this Court’s remand, Moody failed to fulfill the terms of the Memorandum

of Understanding in that he refused to offer his pleas of guilty as required, in cause number

4369. In other words, although Moody was the one who initially complained because the

trial judge would not accept his guilty pleas and impose two consecutive life sentences in

                                                2
order for him to avoid the possibility of a jury’s imposition of the death penalty, in the end,

it was Moody who reneged on the agreement and refused to be bound by its terms. Not

surprisingly, based on Moody’s failure to fulfill the terms of the plea agreement, the State

filed a motion to revoke the Memorandum of Understanding; and, by order dated September

22, 1998, and entered in cause number 4369, the trial judge declared the Memorandum of

Understanding to be null and void.1

¶3.    While the record does not reveal whether cause number 4369 was dismissed, nolle

prossed (order of nolle prosequi), or remanded, we do know that the record reveals that in

cause number 4856 (the case sub judice), the Perry County Grand Jury returned a two-count

capital murder indictment against Moody on December 21, 2000. Count One charged

Moody with the murder of Robbie Bond while engaging in the commission of sexual battery

upon her, and Count Two charged Moody with the murder of William Hatcher while

engaged in the commission of sexual battery upon Robbie Bond. See Miss. Code Ann.

§§ 97-3-19(2)(e) & 97-3-95(1)(a). After a change of venue, a trial was held in the Second

Judicial District of Harrison County from March 27, 2001, through April 7, 2001, Honorable

Richard W. McKenzie presiding.2 The jury returned verdicts of guilty on both counts of

capital murder, but was unable to unanimously agree on punishment. Therefore, as mandated

       1
      Of course, this action by the trial court was taken subsequent to our June 11, 1998, decision
on Moody’s appeal concerning the enforcement of the Memorandum of Understanding.
       2
        Harrison County is one of ten Mississippi counties which has two judicial districts. On
March 5, 2001, Moody, through counsel, made an ore tenus motion, unopposed by the State, to have
the special venire drawn from both the First and Second Judicial Districts of Harrison County. Judge
McKenzie subsequently entered an order granting this motion. See Miss. Code Ann. § 13-5-21.

                                                 3
by the applicable statutes, Judge McKenzie sentenced Moody to terms of life imprisonment

without parole eligibility. See Miss. Code Ann. §§ 99-19-101(3) & 47-7-3(f). Additionally,

Judge McKenzie, in the exercise of discretion, ordered that these two life sentences were

to run consecutively, as opposed to concurrently. See Miss. Code Ann. § 99-7-2(5).

¶4.    Moody filed a motion for judgment notwithstanding the verdict (JNOV), or in the

alternative, a new trial and the trial judge denied the motion. It is from the denial of this

motion that Moody appeals, seeking reversal of his convictions and sentences and a remand

of his case for a new trial. Finding no reversible error, we affirm.

                                          FACTS

¶5.    On May 15, 1995,3 Dana Moore, Peyton McKay, and Joey Byrd, co-workers and

friends of Robbie Bond and William Hatcher, became concerned about Hatcher's

whereabouts because he had not shown up for work that day.4 They found this unusual

because Hatcher never missed work. When Dana Moore's shift ended, she began looking for

both Bond and Hatcher at their respective homes, but could not locate them. The night

before, Bond and Hatcher asked Dana to accompany them to the Mahned Bridge in Perry

County, though Dana did not join them. Moore, McKay, and Byrd finally drove out to the

Mahned Bridge to look for Bond and Hatcher.



       3
        Moore originally testified the date they became concerned was May 14, which was later
corrected in the record as May 15.
       4
      Bond and Hatcher worked with Moore, McKay, and Byrd at McAlister's Deli in Hattiesburg.
Bond was not scheduled to work that day.

                                             4
¶6.    They arrived in the middle of a sunny afternoon. The first thing they spotted was

Hatcher's truck. Upon approaching the truck, Moore found Bond's key chain and necklace.

After these discoveries, the three left the bridge, and Moore returned to tell her boss, John

Grafton, and Hatcher's brother, Eric. Moore, Grafton, and Eric immediately returned to

Mahned Bridge. While on the bridge the second time, Moore testified that Moody drove

across the bridge in a white truck.5 A short time later, the three went to a nearby house

where a female occupant called the police.

¶7.    Perry County Sheriff Carlos Herring arrived on the scene within 20 minutes. Other

investigators from the Mississippi Highway Patrol (MHP) were called in later. Don Sumrall,

then-lieutenant with the MHP Criminal Investigation Bureau (CIB), testified he found a knife

blade and knife handle with the blade missing on the bridge. Sumrall collected the knife

blade and handle, believing them to be blood stained. He also collected hairs and a leaf he

believed to be blood stained. He also took a photograph of a bloody footprint and blood

stains on the board road of the bridge. Lt. Sumrall sent the evidence he had collected to the

Mississippi Crime Laboratory. Chief Deputy Jimmy Smith of the Perry County Sheriff's

Department testified that Kenneth Moody was picked up for questioning on May 18, 1995.

Smith testified Moody was not under the influence of alcohol or drugs and was read his

Miranda rights before giving a statement.




       5
        She did not recognize him at the time, but realized who he was four days later.

                                             5
¶8.    MHP criminal investigator Sammy Pickens testified that he obtained a search warrant

for Kenneth Moody's residence and property. After the discovery of the bodies of Bond and

Hatcher on Moody’s property on the evening of May 18, 1995, Moody was formally placed

under arrest. After his arrest, Moody signed a waiver of his Miranda rights. After being

advised of his Miranda rights, Moody waived those rights and confessed to the murders of

both Bond and Hatcher, A partial transcript of Moody’s confession was admitted at trial.6

¶9.    Deborah Haller, a forensic scientist with the Mississippi Crime Lab, was requested

by local law enforcement officials to come to the Moody property to examine a blue pick-up

truck and to excavate the gravesite of Bond and Hatcher. At approximately 11 p.m., May

18, 1995, Haller and other personnel removed the body of an unclothed female, hands bound

by jumper cables, from a grave on Moody's property. The body of a clothed male was found

underneath the body of the female. Vaginal swab testing of the female identified the

presence of seminal fluid. The swabs were sent to Reliagene, a DNA Testing lab in New

Orleans.

¶10.   Forensic scientist Joe E. Andrews of the Mississippi Crime Lab identified hairs from

the truck as exhibiting the same microscopic characteristics as the known hairs of Bond.


       6
         David Moody, a/k/a William David Moody, Kenneth Moody’s 14-year old cousin, was also
indicted for his involvement in these crimes. After a change of venue, David was tried in the Circuit
Court of Oktibbeha County and found guilty of capital murder and accessory after the fact to capital
murder, receiving two consecutive life sentences. His convictions and sentences were affirmed by
the Court of Appeals on September 10, 2002. Moody v. State, 2002 WL 31013708 (Miss. Ct.
App. 2002). David filed a petition for writ of certiorari which was denied by this Court on February
13, 2003. Additional facts concerning these murders are found in the Court of Appeals’ decision on
David’s case.

                                                 6
¶11.   Dr. Steven Hayne, a forensic pathologist with Renal Laboratories, conducted

autopsies on the bodies of Bond and Hatcher and found the bodies to be in states of

decomposition from burial. Dr. Hayne determined that Hatcher had single stab wounds to

the head and neck below the right ear. He had a slash wound under his chin and also injuries

to the soft tissue of the scalp on the right side of the head. There was blunt force trauma to

the right side of Hatcher's head. There was also a single stab wound on the back of the right

hand and two stab wounds to his back. A large fracture was found at the base of the skull.

Dr. Hayne determined that Bond was also the victim of blunt force trauma to the face and

suffered skull fracturing. Bond also had defensive posturing injuries to the forearms and

back of her hands. She was missing her right thumb. Dr. Hayne found no vaginal trauma,

but testified such trauma would not always be present in cases of sexual assault. Dr. Hayne

also found bruises on Bond’s thighs and bruising in Bond's larynx, which resulted from

something being forced approximately two and a half inches into her larynx.




                                       DISCUSSION

       I.     WHETHER THE TRIAL JUDGE CORRECTLY INFORMED
              THE JURY THAT THE DEFENDANT WAS PRESUMED
              INNOCENT UNTIL PROVEN OTHERWISE BY THE STATE.

                                              7
¶12.   During the fourth day of jury voir dire, the trial judge, according to Moody,

incorrectly equated presumption of innocence with the directed verdict standard. The trial

judge stated:

                Okay. Thank you. In order to accomplish our task, we must
                first select a jury of 12 people from among you. Once those 12
                are selected, they will be sequestered or kept apart day and night
                for the remainder of the trial. We shall also select an
                appropriate number of alternates.

                During the first stage of the trial, it will be the responsibility of
                the jury to determine whether the defendant Kenneth Moody is
                guilty or not guilty of capital murder. In order for the jury to be
                able to make this decision, the jury will first be presented
                evidence by the state or the prosecution. This evidence will be
                that which the state has determined shows that Kenneth Moody
                is guilty of the crime as charged. However, the burden of proof
                is on the State of Mississippi to prove the defendant is guilty of
                the crime charged beyond a reasonable doubt.

                After the state has concluded its presentation of evidence, the
                defendant Kenneth Moody may present evidence in his on (sic)
                behalf; however he is not required to do so. The defendant is
                not required to testify himself nor is he required to call any
                witnesses whatsoever. The defendant Kenneth Moody has no
                burden to prove his innocence of this crime or to prove anything
                at all. The reason for this is that under our system of laws the
                defendant is presumed innocent of the crime charged and has no
                duty to prove his innocence.

                In this same vein, I will tell you that the defendant is not
                required to testify in his own behalf. The jury cannot consider
                the fact that the defendant does not testify as evidence of guilt.
                This is a constitutional right and cannot be questioned by a jury.

                Now, let me pause here parenthetically and go in depth with you
                a little bit more about the presumption of innocence. Do all of
                you understand, as he sits there now, this defendant is presumed
                to be innocent? (Jurors nod affirmatively)

                                                 8
             Okay. That presumption of innocence attends him and follows
             him throughout the course of the trial unless and until it is
             overcome by the State of Mississippi. Now, if it is not, you will
             not have to worry about it because the Court will rule on that.
             But even though there is the presumption of innocence, if at
             any point during the course of the trial the states (sic) overcomes
             that presumption of innocence, then from that point on that
             presumption of innocence no longer attends the defendant.

(Emphasis added).

¶13.   The State argues that no contemporaneous objection was made at the time of the trial

judge's giving the instruction and that Moody did not object until after the remaining

members of the jury panel had been excused, which therefore did not give the trial judge a

timely opportunity to correct the mistake. When he finally did object, Moody argued:

             MR. HORAN: Your Honor, Kenneth Moody comes before the
             Court and moves for a mistrial on the following grounds as well:
             During the Court's presentation, discussion and preamble to the
             jury in stating – and maybe I misheard the Court, but out of
             abundance of caution, I will basically paraphrase. I believe the
             Court stated that the presumption of innocence rides (sic) with
             the defendant throughout the proceedings and that it can only be
             overcome by proof from the state, and that if the state does not
             overcome that presumption, they won't have to worry about it,
             that the Court would take care of it. In our opinion, that is a
             misstatement of the law to some extent.

             THE COURT: In what regard?

             MR. HORAN: If the court gives the case to the jury, i.e., does
             not direct a verdict at the end of the state's case.

             THE COURT: That is exactly what I was talking about.

             MR. HORAN: Yes, sir.

             THE COURT: If they don't meet it, I direct a verdict.

                                             9
              MR. HORAN: Yes. But the presumption of innocence still
              rides (sic) with him.

              THE COURT: It's a moot matter at that point because it's been
              a directed verdict and he's not before the–the jury has no
              determination to make.

              MR. HORAN: The point is, if the converse is not true, that if
              the case goes to the jury or, i.e., gets past a directed verdict, that
              that appears to say that presumption has been made; and,
              therefore, the defendant must put on some proof to overcome it.

              THE COURT: That is not what it says at all. I'll note your
              motion and overrule the same.

¶14.   In capital cases, the procedural bar may be relaxed because of the nature of the right

asserted. See West v. State, 485 So. 2d 681, 687-88 (Miss. 1985). Also, this Court has

relaxed its procedural bar to consider serious cumulative errors. See Williams v. State, 445
So. 2d 798 (Miss. 1984). Even in capital cases, a procedural bar is applied on a case-by-case

basis, based on a number of factors. Pinkney v. State, 538 So. 2d 329, 338 (Miss. 1988).

¶15.   In Hull v. State, 687 So. 2d 708, 719-720 (Miss. 1996), this Court refused to review

a judge's comments to the jury during voir dire which drew no objection until counsel had

gone to the trial judge's chambers and were outside the presence of the jury. We held in

King v. State, 615 So. 2d 1202, 1205 (Miss. 1993), that it was "elementary that, for

preservation of error for review, there must be contemporaneous objections." (citing Smith

v. State, 530 So. 2d 155, 161-62 (Miss. 1988)).




                                               10
¶16.   This Court has decided many cases addressing a failure to give a contemporaneous

objection constituting a waiver of that issue on appeal. In Doss v. State, 709 So. 2d 369

(Miss. 1996), we held that a lack of contemporaneous objection to striking prospective jurors

for cause was a procedural bar as to that issue on appeal. In Irving v. State, 498 So. 2d 305

(Miss. 1986), we held that a death penalty defendant's failure to make a contemporaneous

objection to the racial composition of his jury waived the issue of alleged improper use of

peremptory challenges to remove black jurors. In Ballenger v. State, 667 So. 2d 1242 (Miss.

1995), we held that the failure of the defendant to make a contemporaneous objection to the

moving of a venireman to the end of the list of potential jurors as violative of her due process

rights left the claim unpreserved on appeal.

¶17.   A recent case involving the presumption of innocence is Simmons v. State, 805 So. 2d
452 (Miss. 2001). We found no error where the trial judge sustained the State’s objection

to the defense calling the defendant an "innocent" man, instead of saying he was "presumed"

innocent.

¶18.   The record in this case reveals that the objection was not contemporaneous with the

trial judge’s alleged prejudicial voir dire to the prospective jurors. Additionally, after these

objectionable comments were made by the trial judge, he continued the court’s voir dire and

informed the prospective jurors that after all the evidence was presented, he would give

detailed instructions of law to the jury to guide them in making a decision as to “guilt or

innocence.” The trial judge also informed the jury panel that after the instructions had been

read to the jury, the trial jurors would hear closing arguments from the attorneys and then the

                                               11
jury would retire to determine whether Moody was “guilty or not guilty” as to each of the

two counts of capital murder. Then the trial judge moved into another major area of

examination of the prospective jurors regarding the penalty phase of the trial, inquiring into

their feelings about the death penalty, and several jurors were individually questioned by the

judge on this issue. The trial court in due course declared a noon recess, and upon return

from the noon recess, but outside the presence of the jury panel, the trial judge for the first

time heard defense counsel’s objection to his supposed prejudicial comments to the jury

panel during the court’s voir dire that morning. This was certainly not a contemporaneous

objection. Additionally, there is no error as to this issue. The trial judge even admitted that

if Moody's interpretation of his comments to the jury is the correct interpretation, then "I

have been in error for 25 years." While there was one comment by the judge that he would

take the case from the jury if the State did not present sufficient evidence to overcome the

defendant’s presumption of innocence (thereby perhaps inferring that if the jury got the case

for deliberation, the State, in the judge’s opinion, had overcome the presumption of

innocence), when one reads the entire transcript of the court’s voir dire on the presumption

of innocence, the burden placed on the State, which is never removed, and the jury’s

responsibilities once it gets the case for deliberation and decision, there is no doubt that the

trial court properly informed the jury on these points. Moody was represented by very

capable defense attorneys with years of experience in criminal defense, one of whom also

had years of experience as an assistant district attorney. This Court has no doubt but that if

either of these very capable attorneys believed that Judge McKenzie had committed such an

                                              12
egregious error at the time he made these objectionable comments to the jury, one of them

would have hit the floor with a vigorous objection. Further, Jury Instructions C-3 and C-4

were given, without objection, by the trial judge. These instructions fully set out the

presumption of innocence and the burden of proof, and provide correct statements of law and

cure any possible error. Both sides concede that "It is presumed that the jury follows the

judge's instructions." Davis v. State, 660 So. 2d 1228, 1253 (Miss. 1995); Walker v. State,

671 So. 2d 581, 618 (Miss. 1995).

¶19.   Finally, on this issue, we must also remember that these objectionable comments were

made during the fourth day of voir dire on March 29, 2001. We can be certain that when

these jurors retired to deliberate on April 12, 2001, some fifteen (15) days and 1,780 pages

of trial transcript later, after being fully questioned on voir dire, after hearing all the

evidence, and after receiving the jury instructions and hearing closing arguments of counsel,

their verdicts were not in any way affected by this one comment made by the trial judge

during voir dire.

¶20.   This assignment of error is without merit.

       II.    WHETHER THE JURY WAS TAINTED BY PRETRIAL
              PUBLICITY.

¶21.   Moody contends that the trial judge erred by failing to admonish the jury venire not

to talk about the case or watch television reports regarding it. At the end of the first day of

jury voir dire on March 26, 2001, the trial judge admittedly forgot to admonish the jury

venire not to watch television or read newspaper accounts of the trial during the overnight


                                              13
recess. The next day, after several preliminary matters had been discussed with the judge

and attorneys, and after a group of jurors were excused by the trial court by agreement of

counsel, Moody, through counsel, then moved to strike the entire jury venire, which was not

sequestered, on the basis that on the previous evening there had been extensive media

television coverage of the case on at least one, and possibly two, Gulf Coast television

stations.7 Once this matter was brought to Judge McKenzie’s attention, he conducted

specific voir dire to determine what jurors had been exposed to media coverage. In so doing,

Judge McKenzie, out of an abundance of caution, divided the venire persons into two groups

– those who had gained knowledge of the case by discussion or through the media, and those

who had heard nothing about the case. After extensive voir dire over the course of seven (7)

days, and the dismissal of numerous prospective jurors who had outside knowledge of the

case, the trial jury which was eventually seated consisted of only two jurors who had any

knowledge of the case, and both of those jurors, in response to questioning, had assured the

trial court that they could render fair and impartial verdicts based solely on the evidence and

the law. Once the trial jury was seated and before the actual trial began, Judge McKenzie

instructed the jurors in detail as to their conduct, including the fact that while sequestered




       7
          The Mississippi Uniform Circuit and County Court Rules (URCCC) govern the conduct of
trials in our circuit and county courts. URCCC 10.02 mandates jury sequestration only where the
State seeks to impose the death penalty; otherwise, jury sequestration in criminal cases is vested in
the sound discretion of the trial judge. Certainly here, since the State was seeking the death penalty
against Moody, the trial judge was required to, and did in fact, sequester the trial jury. However,
sequestration of the entire jury venire is neither practical nor required by the rule.

                                                 14
at a motel, they would have television access, but that the news channels had been “taken

off” the televison sets in the rooms.

¶22.   We have held that "judicial determination of whether a juror is fair and impartial will

not be set aside unless such determination is clearly wrong." Smith v. State, 802 So. 2d 82,

86 (Miss. 2001).

¶23.   Moody complains of a tainted jury pool and argues that the entire panel should have

been stricken after the trial judge's failure to admonish the jury pool on the first day.8 Even

after the judge divided those who had heard about the case in the media from those who had

not, Moody was still not satisfied. The trial jury, consisting of twelve regular members and

two alternates, was empaneled after extensive voir dire and the subsequent sequestration and

individual questioning of media-exposed and non-media exposed jurors. Of the actual jurors

chosen, Moody argued that Johnny Jefferson and Shellie O'Keefe had outside knowledge of

the facts of the case.9

¶24.   The individual voir dire of Johnny Jefferson revealed absolutely nothing prejudicial.

He basically testified that he recognized one of Moody's attorneys, William Kirksey, on a




       8
         In fact, during the course of the extensive voir dire, and after the jury venire’s exposure to
media coverage, Moody, through counsel, made no less than three (3) motions to quash the jury panel
due to the media exposure.
       9
          Moody complained of a number of venire members having outside knowledge, all of whom
were stricken, except for O'Keefe and Jefferson. Because the peremptory challenge issue is discussed
in the following issue, we discuss only Jefferson and O'Keefe, who were selected to serve on the jury.


                                                  15
television report. He testified to no specific facts about the case and testified he could be fair

and impartial.

¶25.    Juror Shellie O'Keefe revealed in her individual voir dire that she had heard about the

case:

               A: I heard that there had been two murders, and that two
               gentlemen were involved – something about being cousins. I
               don't know if the two people that were killed were cousins or the
               two people that killed the other two people were cousins; that
               there was a woman involved, that she was raped – something
               about with a pipe down her throat or something, that's all I
               heard.

¶26.    O'Keefe testified that no names were mentioned in the news accounts, and she stated

during cross-examination that she harbored no ill-will toward Moody, nor had she formed

an opinion of any type.

¶27.    In Porter v. State, 616 So. 2d 899, 906 (Miss. 1993), we held, "[t]hese promises of the

venire members must be given considerable deference." (citing Scott v. Ball, 595 So. 2d 848,

850 (Miss. 1992)). In Porter, we upheld the trial court's refusal to strike twenty venire

members for cause simply because they had been shocked, upset, or bothered by hearing

about the case. They testified to the trial court that they had not been prejudiced by hearing

about the case and could decide the case on the evidence and the law.

¶28.    Both the State and Moody cite Earley v. State, 595 So. 2d 430, 431 (Miss. 1992) as

precedent explaining what to do if a juror reads a newspaper article about a pending case.

In Earley, the trial judge, prior to adjourning for the day, also forgot to admonish the jury


                                               16
about reading anything concerning the case. When court reconvened the next day, the trial

judge asked if any of the jurors had read anything about the case. Four jurors had gained

information about the case. The judge polled each juror individually and alone and

discovered only one to have read anything which could have been perceived as detrimental.

That juror was excused. We held that the trial judge did not abuse his discretion by failing

to grant a mistrial where jurors had read a newspaper account of the case. Because the trial

judge dismissed the offending juror and gave curative instructions, we affirmed Earley's

conviction. Moody argues here that there should have been similar action in this case.

However, Earley and the case sub judice are not factually analogous. In Earley, the juror

was dismissed for reading a newspaper article after the jury had been seated. The actions

which Moody argue constitute error in the case sub judice happened during voir dire.

Moreover, the juror in Earley, after the trial began, had read information in the newspaper

about potentially prejudicial comments made outside the presence of the jury.

¶29.   In the case before us today, O'Keefe had heard extraneous facts about the case before

she had actually been selected for the jury. She testified she never knew the names involved

and had not formed an opinion about the case at all. The offending juror in Earley read an

article in the newspaper about the specific case and about specific portions of the case which

obviously a reporter had heard, but the jury had not. Id. at 432.

¶30.   The State correctly cites Mu'Min v. Virginia, 500 U.S. 415, 111 S. Ct. 1899, 114
L. Ed. 2d 493 (1991), for the proposition that the purpose of voir dire is to enable the court


                                             17
to select an impartial jury and to assist counsel in its use of peremptory challenges. Mu'Min

held that the question is not whether members of the jury pool had heard of a particular case

through the media, but whether the potential juror "had such fixed opinions that they could

not judge impartially the guilt of the defendant." Mu'Min, 500 U.S. at 430; 111 S.Ct. at

1908. The Mu'Min Court explicitly stated that jurors need not be completely ignorant of the

facts and issues involved. Id.

¶31.   Interestingly, the United States Supreme Court rejected Mu'Min's contention that

because eight of the twelve jurors finally seated in his case had read or heard something

about his case, his due process rights had been violated. In the case sub judice, only two of

the trial jury members had heard anything about the case and Moody did not demonstrate

that he was "seriously or irreparably" damaged by the vague details the two jury members

had heard. According, this issue is without merit.

       III.   WHETHER THE DEFENDANT WAS PREJUDICED BY THE
              TRIAL JUDGE'S DENIAL OF ADDITIONAL PEREMPTORY
              CHALLENGES.


¶32.   Moody argues that he was prejudiced by having to use all of his peremptory

challenges to strike jurors with knowledge of the case. The State argues that loss of a

peremptory challenge does not constitute violation of a right to an impartial jury and that

simply using peremptory challenges does not mean his constitutional rights have been

violated. Additionally, the parties in their briefs concede, and the record reveals, that they

were each graciously afforded “an additional [peremptory] challenge” by the trial judge. In

                                             18
fact the record reveals that during jury selection, Judge McKenzie stated “I’ll even add one

challenge per side...I’m going to give you 19 strikes.” Also, the trial judge, in accordance

with the applicable rule, granted two additional challenges to each side for use during

selection of the two alternate jurors. This is interesting because since this was a death

penalty case, and since the trial judge had determined that two alternate jurors would be

seated, each side pursuant to uniform rule, would have only been entitled to 14 peremptory

challenges – 12 in selecting the regular trial jury members and 2 in selecting the alternate

jurors. See URCCC 10.01 concerning the selection of the regular trial jury members in

death/life cases, and URCCC 10.01(a) concerning the selection of alternate jurors in death

penalty cases. (“In death penalty cases the peremptory challenges shall equal the number of

alternate jurors the court has ordered to be selected.”). From the record in this case and the

applicable law, Moody (and the State) received from the trial judge much more than that to

which they were entitled – 21 peremptory challenges each instead of 14 each. In picking the

12-member trial jury, the State used 18 of its available 19 peremptory challenges and Moody

used all 19 of his available peremptory challenges. In selecting the two alternate jurors, both

the State and Moody each used one of their two peremptory challenges.

¶33.   Again, Mu'Min is instructive: "Voir dire examination serves the dual purposes of

enabling the court to select an impartial jury and assisting counsel in exercising peremptory

challenges." Mu'Min, 500 U.S. at 430; 111 S.Ct. at 1908. Mu'Min also held, as we stated

supra, a juror is not required to be completely ignorant of facts and issues.



                                              19
¶34.   This Court addressed this issue in Mettetal v. State, 615 So. 2d 600, 603 (Miss. 1993):

               The loss of a peremptory challenge, however, does not
               constitute a violation of the constitutional right to an impartial
               jury. So long as the jury that sits is impartial, the fact that the
               defendant had to use a peremptory challenge to achieve that
               result does not mean that the defendant was denied his
               constitutional rights. Ross v. Oklahoma, 487 U.S. 81, 88, 108
S. Ct. 2273, 2278, 101 L. Ed. 2d 80, 90 (1988).

                      This Court has explained that a prerequisite to
                      presentation of a claim of a denial of constitutional rights
                      due to denial of a challenge for cause is a showing that
                      the defendant had exhausted all of his peremptory
                      challenges and that the incompetent juror was forced by
                      the trial court's erroneous ruling to sit on the jury.
                      Chisolm v. State, 529 So. 2d 635, 639 (Miss. 1988).

615 So.2d at 603, also citing Mettetal v. State, 602 So. 2d 864, 869 (Miss. 1992).10

¶35.   Keeping in mind the reasoning Mu’Min and Mettetal, Moody’s arguments become

less persuasive. Through voir dire, the trial court's excusing jurors for cause, and the

attorneys’ use of peremptory challenges, Moody benefitted from a jury which had only two

members who had even vaguely heard anything about his case.

¶36.   Moody argues that his jury was a "peculiarly constituted" jury panel, like the one we

discussed in Mhoon v. State, 464 So. 2d 77 (Miss. 1985). We opined that Mhoon was a

"statistical aberration" where 12 members of a 39-member jury pool were policemen, or


       10
          Both Mettetal cases involved the same defendant, namely, Jerry Wayne Mettetal, but
different murder victims. The 1992 decision of this Court involved Mettetal’s killing of Joe Cosby,
a Panola County Deputy Sheriff, and this Court’s 1993 decision involved Mettetal’s killing of his
grandmother, Georgia Mae Edwards.

                                                20
related by blood or marriage to a current or former police officer. In Mhoon, the defendant

had exercised all of his peremptory challenges and was still left with a jury foreman who was

a uniformed police officer. Clearly, Moody’s jury did not suffer from such a "statistical

aberration."

¶37.   Moody argues that the State "takes refuge behind the juror's oath to be fair and

impartial, and his promise to give no weight to matters heard outside the courtroom." He

cites Porter v. State, 616 So. 2d 899, 906 (Miss. 1993): "These promises [to decide the case

on the evidence and the law] of the venire members must be given considerable deference."

Moody attempts to argue that this is a dubious state of the law -- that, simply because jurors

state that they can follow the law does not necessarily mean they can or will. However, there

is nothing in the record to even slightly infer that the jurors failed in their promises to the

court and the parties. This issue is without merit.

       IV.     WHETHER THE TRIAL JUDGE PROPERLY MAINTAINED
               THE JURY SELECTION PROCESS AND DETERMINED THE
               COMPETENCY OF THE JURORS.


¶38.   Moody argues that there was juror misconduct resulting in a tainted jury panel.

During individual voir dire of jury members on the issue of media exposure, the record

reveals that the trial judge was informed by the bailiff that certain excused jurors, after

participating in individual voir dire, were returning to the gathering of prospective jurors and

informing them as to “what to say to get off the jury.” Judge McKenzie had already initiated

a plan of having excused jurors leave by a separate exit so as to avoid “commingling” with

                                              21
the remaining prospective jurors. However, notwithstanding this plan, improper conduct, as

mentioned, was occurring. Upon being informed by the bailiff of this conduct, Judge

McKenzie then modified his initial plan by having the excused jurors sequestered in the

grand jury room until individual voir dire was concluded. During this process, the trial judge

denied a defense motion to quash to the jury venire.

¶39.   The State cites Myers v. State, 565 So. 2d 554, 558 (Miss. 1990), and argues that the

conduct of the jurors in the case sub judice fall far short of the improper conduct of the

Myers juror who lied or withheld information during voir dire:
              Following a jury's verdict, where a party shows that a juror
              withheld substantial information or misrepresented material
              facts, and where a full and complete response would have
              provided a valid basis for challenge for cause, the trial court
              must grant a new trial, and, failing that, we must reverse on
              appeal. We presume prejudice. Where, as a matter of common
              experience, a full and correct response would have provided the
              basis for a peremptory challenge, not rising to the dignity of a
              challenge for cause, our courts have greater discretion, although
              a discretion that should always be exercised against the
              backdrop of our duty to secure to each party trial before a fair
              and impartial jury.


¶40.   Myers is indeed distinguishable from the case sub judice. In Myers, it was revealed

that a juror, when asked if she had any relatives who had ever been involved in a criminal

case, failed to answer that her husband had federal liquor-related convictions. The juror was

called into chambers and interrogated, at which point she revealed that her husband was on

federal probation as a result of a liquor violation and that her husband also had liquor

violations in Scott County. She told the judge in chambers that she could be a fair and

                                             22
impartial juror, but, as Myers was a case involving the illegal sale of alcoholic beverages, the

trial judge dismissed the juror and replaced her with an alternate. We upheld the trial judge’s

decision to dismiss that juror.

¶41.   The case sub judice is distinguishable from Myers because in today’s case, the record

is devoid of identification of any particular trial juror who lied under oath or withheld

information.11 There was simply no identified juror who resembled the silent juror in Myers.

¶42.   Moody cites Pulliam v. State, 515 So. 2d 945, 948 (Miss. 1987) for the proposition

that a venire may be quashed where there is a showing of fraud, prejudice, or such a flagrant

violation of duty as to amount to fraud. Again, the record here is simply devoid of any

indication of fraud on the part of a juror. No doubt, the behavior about which Moody

complains should not be condoned by the court, and the record is clear that Judge McKenzie

did not condone such conduct on the part of certain members of the jury venire. Indeed

Judge McKenzie did take curative action once this irregularity was brought to his attention

inasmuch as he immediately put into place a plan to hold the excused jurors in the grand jury

room until individual voir dire was concluded. Upon consideration of the applicable case

law, such as Porter, and upon review of the record on this issue, there is no revelation of

juror conduct rising to a level of fraud or prejudice. This issue is without merit.


       V.      WHETHER THE DEFENDANT WAS PREJUDICED BY
               REMARKS MADE BY THE BAILIFF.

       11
         It is clear from the record that prior to the commencement of voir dire, the members of the
jury venire were placed under oath to answer truthfully the questions propounded to them.

                                                23
¶43.   Moody argues that a bailiff's remarks within the hearing of a prospective juror during

the voir dire process prejudiced him. The juror, Anita Bland, was eventually selected as a

member of the trial jury in this case. Upon being informed of a possible impropriety, the

trial judge took immediate action by individually interrogating Bland outside the presence

of the remaining members of the jury venire, but in the presence of Moody and the attorneys.

Basically, Bland testified that she heard a bailiff ask someone if he had a door "covered,"

meaning, had a door been secured. Bland testified on more than one occasion, "I knew you

would have to have security" because this trial was a capital case. The record reveals that

the following exchange occurred:

              MR. PRICE:
              Q: Ms. Bland, the judge asked you about an inference and I am
              unclear exactly – did you think that the gentleman was asking
              that anybody was covering the door for general security
              purposes or just what?
              A: Under the circumstances, really, I would think a capital
              murder case, you would have to have security.
              Q: Did you infer from that that Mr. Moody was dangerous or
              anything of that nature?
              A: I assumed that in case if something happened, he tried to get
              out of the room, that is what I assumed from that.
              Q: Did you assume that Mr. Moody is incarcerated?
              A: Yes.
              Q: Is there any particular reason? Is it based on that comment?
              A: Yes, sir – no. I would have assumed that anyway.
              Q: You would assume that someone charged with capital
              murder would be incarcerated?
              A: Yes.


                                             24
                   Q: With that assumption, is that something that you would hold
                   against Mr. Moody in hearing this case?
                   A: (Nods negatively).
                   Q: Do you understand that he is presumed innocent? The state
                   has the burden to prove him guilty beyond a reasonable doubt?
                   A: Yes, sir.
                   Q: Would you disregard that conversation that you overheard in
                   deliberating were you seated as a juror?
                   A: Yes, sir.
                   MR. KIRKSEY:12 I have no questions of this witness.


¶44.     When we consider the totality of Anita Bland’s sworn answers to the questions

propounded to her, it is abundantly clear that Bland well expected extra security in the case,

not because of any suspected dangerous propensities on the part of Moody, but because of

the general nature of the case -- a capital murder case.           She assumed Moody was

incarcerated, not because he was a flight risk, but because he was charged with capital

murder – a crime punishable by death. In the end, Bland was definite in her responses to

questions that she would not be influenced by the remarks of the bailiff/guard, that she could

disregard any negative inferences which could be drawn for what had occurred, that she

understood that Moody was presumed innocent and that the State had the burden of proving

his guilt beyond a reasonable doubt, and that she could be a fair and impartial juror by

deciding the case based on the evidence presented in open court and the law as given by the

court.



         12
              Kirksey is one of Moody’s attorneys.

                                                     25
¶45.   Moody cites Rush v. State, 301 So. 2d 297 (Miss. 1974), as a means by which to argue

there was "overzealous security" in Moody's trial. In Rush, the defendant argued that

because the jury briefly saw him in handcuffs he was entitled to a new trial. We did not

agree. Not only did we not find the handcuffs prejudicial in Rush, but handcuffs are not

even at issue in the case sub judice. The only possible similarity between Rush and the case

today is that there could possibly be an inference of a dangerous defendant when one is

shackled (as Rush was) and when extra security is provided (as with Moody). However, as

the State points out, Judge McKenzie not only ordered that Moody not be brought into the

courtroom in the presence of the jury venire while shackled, he also ordered that the number

of uniformed law enforcement officials be limited.

¶46.   This issue is without merit.

       VI.    WHETHER THE TRIAL JUDGE PROPERLY ALLOWED THE
              CONFESSION INTO EVIDENCE.


¶47.   Moody argues the trial judge committed reversible error by admitting into evidence

his May 18, 1995, confession.13 His argument is based on a claim that the confession was

coerced by law enforcement in order that his cousin Richard would not be arrested for the

murders. Moody was interviewed by two MHP/CIB officials, Lieutenant Sammy Pickens

and Master Sergeant Kevin Fortinberry. Also present at this interview were Perry County

       13
         Judge McKenzie did enter an order suppressing Moody’s statement of July 6, 1995,
inasmuch as that statement had been given as partial consideration for the execution of the
Memorandum of Understanding, which provided, inter alia, that “the statement could only be used
for the purpose of a guilty plea or if [Moody] were charged with perjury.

                                              26
Sheriff Carlos Herring and Deputy Sheriff Jimmy Dale Smith. Prior to beginning the

interview, Lt. Pickens fully advised Moody of his Miranda rights.14 Even though there was

a written rights form and waiver before Moody, and even though Moody stated he could

“read and write good,” Lt. Pickens did not rely on Moody to simply read over the form and

state that he understood his rights. Instead, Lt. Pickens read the rights to Moody, stopping

each time to ask Moody if he understand that particular right. Referring to the rights form,

Lt. Pickens verbally informed Moody that he had the right to remain silent; that anything he

said could be used against him in a court of law; that he had the right to a lawyer before

being asked any questions; that if he could not afford a lawyer, one would be appointed for

him before questioning; and, that if he decided to answer questions without a lawyer present,

he still had the right to stop answering questions at any time.15 Upon explaining these rights

to Moody, Lt. Pickens then explained to Moody the “waiver of rights.”16 At this point,

Moody read the form and then signed the form at 2152 hours (9:52 p.m.) on May 18, 1995,

along with Lt. Pickens and M/Sgt. Fortinberry. The following are pertinent excerpts of this

interview:




       14
            See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
       15
        Moody obviously understood these rights because after giving certain incriminating
statements, he stated “You said I could stop at any time. I’m ready to stop.”
       16
         It was the standard waiver of rights form: “I have read this statement of my rights and I
understand what my rights are. I am willing to make a statement and answer questions. I do not want
a lawyer at this time. I understand and know what I am doing. No promises or threats have been
made to me and no pressure or coercion of any kind has been used against me.”

                                                27
                 MOODY: I'll talk man, but ah y'all got my cousin up there an he
                 ain't in this. Y'all need to let him go and then I'll talk. He ain't
                 did nothin.17
                 HERRING: Who is that?
                 MOODY: Richie. He ain't got nothin to do with none of it.
                 FORTINBERRY: Well, you need to tell us about it and then
                 we...If he ain't got nothin to do with it, we'll we'll cut him loose,
                 if he wasn't involved Sunday night with these two.
                 MOODY: Somethin I don't want to talk about really. I was
                 drunk. I mean, I'm gone tell y'all, this is hard for me.
                 FORTINBERRY: Yeah.
                 MOODY: I just wish somebody would kill me and get it over
                 with. I killed both of em. I...I admit that. Turn that tape
                 recorder now, I guess.18
Moody also said later in the confession:

                 The only reason why I need to talk to you is cause my cousin's
                 over there and he didn't do nothin. Just cause he was hangin out
                 with me, he didn't do nothin now. That's the only reason why
                 I'm sayin anything to anybody is cause I feel guilty (inaudible)
                 and he's settin over there and didn't do nothin. (inaudible) guilty
                 the rest of my life and (inaudible).


¶48.   Moody correctly argues that a confession must have been given voluntarily and not

as the proximate result of any promises, threats, or other inducements. Layne v. State, 542
So. 2d 237, 240 (Miss. 1989). He also cites Abram v. State, 606 So. 2d 1015, 1032 (Miss.

1992), for the proposition that a confession made after the accused has been offered some


       17
           Admittedly, immediately prior to making this statement, Moody had denied any involvement
in the killings and then M/Sgt. Fortinberry informed Moody that he, Lt. Pickens, Sheriff Herring and
Deputy Sheriff Smith knew “a whole lot” about what had happened. At this point, Moody mentions
about wanting Richard released from jail “before talking.”
       18
            Moody then proceeded to give a detail account of the events surrounding the murders.

                                                  28
hope of reward if he will confess or tell the truth cannot be deemed to be voluntary. Moody

further cites Barnes v. State, 199 Miss. 86, 23 So. 2d 405 (1945) for the proposition that a

confession can not be voluntary if it is given so that a third party may benefit from a

defendant giving the confession.19 In Barnes, there was a promise to release the defendant's

son and daughter from jail if the defendant would confess. We held the confession

inadmissible for the following reasons:

       It was made pursuant to statements and promises made to the accused by a
       detective and the sheriff to the effect that if he would confess the alleged crime
       his daughter, the said Mrs. Myrtis Burns, and his son Mack Barnes would be
       released from the Hinds County jail, which was accordingly done forthwith;
       that it would be better for him and the law would be lighter on him if he would
       confess; that the sheriff would take him from this jail, carry him home, and
       sign his bond if the court should allow a bond; and that the sheriff would do
       what he could for him – a hoped for aid which is so substantial as not to be
       lightly rejected as of no consequence by one accused of a capital felony in a
       sheriff’s home county.
                  ....
               It has long been settled by an unbroken line of decisions in this and other states
       that a confession of crime made under the circumstances hereinbefore related is not
       free and voluntary.
199 Miss. at 94-95, 23 So.2d at 407 (citations omitted).

¶49.   Moody's statements of the law are correct, but they are inapplicable to his case. The

alleged law enforcement conduct of which Moody now complains falls far short of the

egregious conduct of the law enforcement officials in Barnes. Nowhere in the confession

interview do the officers threaten or promise Moody anything. There is nothing in the record



       19
            While no doubt applicable here, it is noted that this is obviously a pre-Miranda case.

                                                   29
which contains the slightest inference that Richard, Moody's cousin, was being held to

induce a confession. Additionally, no one connected with law enforcement promised Moody

that Richard would be released from jail in return for Moody’s confession. We must

consider Moody’s confession in its totality. Moody initially denied any involvement in the

murders of Bond and Hatcher; however, once M/Sgt. Fortinberry informed Moody that law

enforcement already knew a lot about the killings, Moody then instigated the conversation

about Richard. Moody told the law enforcement officials that Richard had nothing to do

with the crimes and that “[y]’all need to let him go and then I’ll talk.” M/Sgt. Fortinberry

then responded by stating that “[w]ell, you need to tell us about it and then....[i]f he ain’t got

nothin to do with it, we’ll...cut him loose, if he wasn’t involved Sunday night with...these

two.” Obviously, law enforcement was still involved in the early stages of an investigation

of a double homicide. As indicated by M/Sgt. Fortinberry, responsible law enforcement

officials were not going to arbitrarily “cut loose” any one until they knew whether that

person had any criminal culpability for these heinous crimes. To act otherwise would be

totally irresponsible. The only thing M/Sgt. Fortinberry told Moody was that Moody needed

to tell them what happened and “if” Richard didn’t have any involvement in the crimes, they

would free him. That is what the citizens would expect from responsible law enforcement

officials. Once a person is detained as a suspect in a crime, then the case should be properly

investigated and if it is determined that the suspect was criminally involved, prosecute that

person, and if it is determined that the suspect was not criminally involved, free that person.

In other words, once the investigation was completed, if it were determined that Richard had

                                               30
no involvement in the crimes, he would be released regardless of whether Moody gave a

confession.20

¶50.   In Abram v. State, 606 So. 2d 1015, 1029-30 (Miss. 1992) (which cited Agee v. State,

185 So. 2d 671, 673 (Miss. 1966)), we discussed the criteria for determining the voluntariness

of a confession:

                The State has the burden of proving the voluntariness of a
                confession. This burden is met by the testimony of an officer, or
                other person having knowledge of the facts, that the confession
                was voluntarily made without any threats, coercion, or offer of
                reward. This makes out a prima facie case for the State on the
                question of voluntariness. Lee v. State, 236 Miss. 716, 112
So. 2d 254 (1959). When objection is made to the introduction
                of the confession, the accused is entitled to a preliminary
                hearing on the question of the admissibility of the confession.
                This hearing is conducted in the absence of the jury. Lee v.
                State, supra, is also authority for the proposition that when, after
                the State has made out a prima facie case as to the voluntariness
                of the confession, the accused offers testimony that violence,
                threats of violence, or offers of reward induced the confession,
                then the State must offer all the officers who were present when
                the accused was questioned and when the confession was
                signed, or give an adequate reason for the absence of any such
                witness. See also Holmes v. State, 211 Miss. 436, 51 So. 2d 755
                (1951).
¶51.   The trial court conducted an evidentiary hearing after the State made out a prima facie

case as to the voluntariness of the confession. Sheriff Herring testified that he and Deputy

Sheriff Smith were present for the confession, as well as M/Sgt. Fortinberry and Lt. Pickens


       20
          As the prosecutor argued to the trial court at the conclusion of the suppression hearing,
M/Sgt. Fortinberry was telling Moody “if his cousin had nothing to do with it, then he is not going
to be in trouble. That is not an inducement for Mr. Moody to talk. That’s just making a statement
that we’re not going to charge somebody with anything if they had nothing to do with it.”

                                                31
with the MHP/CIB. He said Lt. Pickens read Moody his rights. Sheriff Herring testified that

Moody did not appear to be under the influence of alcohol or drugs. He never heard any

promises or inducements made to Moody. Deputy Sheriff Smith testified Moody was

advised of his rights. Deputy Smith also testified Moody was promised nothing. Lt. Pickens

testified that the statements about which Moody complains were made, but not as an

inducement for Moody to confess. M/Sgt. Fortinberry corroborated the testimony of the

other law enforcement officials as to the events regarding the confession.21

¶52.   At the conclusion of the suppression hearing, Judge McKenzie stated into the record

a detailed ruling, in which he found, inter alia, from the record before him and based upon

the totality of the circumstances, that the State had met its burden of proving the

voluntariness of the statement beyond a reasonable doubt.

¶53.   In Taylor v. State, 789 So. 2d 787 (Miss. 2001), we stated:

              The Mississippi Court of Appeals recently addressed the issue of
       overruling a motion to suppress in Mullins v. State, 757 So. 2d 1027 (Miss. Ct.
       App. 2000). The Court of Appeals stated:
              Regarding the overruling of a motion to suppress by the circuit
              court, our scope of review is limited. “Once the trial judge has
              determined at a preliminary hearing, that a confession is
              admissible, the defendant/appellant has a heavy burden in
              attempting to reverse that decision on appeal.” Sills v. State, 634
So. 2d 124, 126 (Miss. 1994) (quoting Frost v. State, 483 So. 2d
1345, 1350 (Miss. 1986)). “Such findings are treated as
              findings of fact made by a trial judge sitting without a jury as in
              any other context. As long as the trial judge applied the correct

       21
       The Agee mandate was followed in that all law enforcement officials present at the time of
Moody’s confession were called to testify at the suppression hearing.

                                               32
                legal standards, his decision will not be reversed on appeal
                unless it is manifestly in error, or is contrary to the
                overwhelming weight of the evidence.” Foster v. State, 639
So. 2d 1263, 1281 (Miss. 1994) (citations omitted). “Where, on
                conflicting evidence, the court makes such findings, this Court
                generally must affirm.” Lesley v. State, 606 So. 2d 1084, 1091
                (Miss. 1992) (citations omitted).
            Mullins, 757 So.2d at 1030.
Taylor, 789 So.2d at 795.
¶54.     Clearly, Judge McKenzie made findings of fact which were supported by the record,

and he applied the correct legal standards in determining that the State had proven the

voluntariness of Moody’s confession beyond a reasonable doubt based on the totality of the

circumstances. Judge McKenzie’s decision was not manifestly in error or contrary to the

overwhelming weight of the evidence. Accordingly, this assignment of error is without

merit.

         VII.   WHETHER THE TRIAL JUDGE COMMITTED REVERSIBLE
                ERROR BY ALLOWING THE STATE TO REHABILITATE
                THE TESTIMONY OF SAM PICKENS.


¶55.     Moody claims he was denied one of his major defense arguments by the trial judge

permitting the State to rehabilitate the testimony of Lt. Sam Pickens, the MHP/CIB

investigator. During cross-examination, Lt. Pickens testified initially that he believed three

people were taken into custody for the crime.

                MR. KIRKSEY:
                Q: How many people, to your knowledge were arrested on May
                18, 1995?
                A: Two, I believe, or three.


                                               33
Q: All right.
A: I believe three were taken into custody.
MR. PRICE: Judge, could we narrow that down to where in the
world?
MR. KIRKSEY: I think this witness knows exactly –
MR. PRICE: Well, I don't.
THE COURT: All right.
MR. KIRKSEY: Two or three. Thank you. Nothing further.
THE COURT: Any redirect?
MR. PRICE: Yes, sir.
Q: Do you know how many people were arrested for the crime
on that day?
A: Yes, sir. Two.
.........................
Q: Are you aware of any evidence that indicates any
involvement by Richard Moody? In your own mind as a
criminal investigator, is there a piece of evidence in this case
that links Richard Moody to the crime that occurred on that
bridge and at that trailer?
A: Yes, sir.
Q: What is that?
MR. KIRKSEY: Your Honor, you can't impeach your own
witness. He just answered the question.
THE COURT: Well, he said yes, sir. I guess he'll allow him to
answer it. Didn't you ask him a follow-up question, Mr. Price?
MR. PRICE: Yes, sir.
THE COURT: You may answer.
A: Yes sir. As to what linked it?
Q: Is he a suspect in this crime?
A: Yes, sir.
Q: He was at the time, you're telling me?
A: Yes, sir.
Q: Okay. Today is he a suspect in this case in your mind?

                               34
              A: Yes, sir.
              Q: Because of what? I think we are miscommunicating.


¶56.   At this point, the trial court excused the jury in order to develop the record to assure

that the witness, a law enforcement official, clearly understood what the prosecutor was

asking of him so as to not inadvertently offer inadmissible and potentially prejudicial

testimony. The following exchange occurred outside the presence of the jury:

              THE WITNESS: I confused him with the other one.
              THE COURT: Richard with David?22
              THE WITNESS: Yes, sir.
              THE COURT: That's what I thought, but I don't know how
              we're going to clear that up in front of the jury. But he was
              afraid he was going to do wrong, and he didn't want to violate
              the admonition of the court.
              MR. PRICE: I understand, judge.
              THE COURT: He did absolutely right, so –
              THE WITNESS: Yeah, but he was taken into custody, but he
              was never charged, or nothing came of the investigation.
              Q: You don't believe as of today that he had anything –
              A: No, I don't, because I confused him with the other. That's
              what I was – no, there's nothing.
              THE COURT: So what are you going to say when the witness
              comes out, Mr. Price?
              MR. PRICE: I'm going to ask him was –
              THE COURT: Or when the jury comes out, not the witness.
              The witness is here.




       22
         Again, David is Kenneth’s cousin who was also convicted for his involvement in these
crimes. See n. 6.

                                              35
MR. PRICE: – was Richard Moody charged with this crime and
does he believe Richard Moody had anything to do with this
crime.
MR. KIRKSEY: Your Honor, to which I'd object. What this
amounts to is coaching his own witness outside the presence of
the jury, when the jury has already heard him say three times
that Richard Moody was a suspect.
THE COURT: I would normally agree with you, but I can take
the blame here because I'm the one – though it was highly
unusual to do so, I'm the one that admonished these witnesses
not to say anything about David Moody, and it's my
understanding that this witness had that confusion with that, and
that's why he was as reluctant as he was. Now, I don't know
how to cure it in front of the jury.
MR. KIRKSEY: My point is, I'm sorry that the State's witness
was confused between Richard and David Moody, but the truth
of the matter is, that's what was asked, was Richard Moody a
suspect then and is he a suspect today.
THE COURT: That's what was asked, you're correct.
MR. KIRKSEY: And that is a very direct question only
requiring an answer, and if the witness for the state missed his
mark, I would agree with Your Honor if David Moody's name
had been mentioned, but it wasn't, and I object to any curative
ability here to try to fix this. I mean, it's kind of like, is this a
play, put an X on the floor and let us stand there? I don't think
so.
MR. PRICE: Now, can I say something?
THE COURT: Sure.
MR. PRICE: Thank you. Judge, I asked for the opportunity to
ask this witness one question in front of this jury to clear it up,
and that would have cleared it up and did clear it up. I said, was
Richard Moody charged in this case? And that's when he
realized that it was not Richard who was charged in this case,
but David, and it's unfair to us to send the jury out during the
miscommunication.




                                 36
¶57.   The matter was in due course resolved without the jury present. Once the testimony

resumed in before the jury, the State was allowed to rehabilitate the witness as follows:

               Q: Deputy Pickens, before the break we were talking about
               Richard Moody.
               A: Yes, sir.
               Q: Were you confused about who Richard Moody is?
               A: Yes, sir.
               Q: Okay. Now, I"m going to go back and ask you, was he
               arrested the same day as Kenneth?
               A: Yes, sir, he was taken into custody.
               Q: Okay, now, did he have anything to do with this crime that
               we're here trying today?
               MR. KIRKSEY: To which I'm going to object, Your Honor, for
               all the reasons I stated outside the presence of the jury.
               THE COURT: All right. I'm going to overrule, and though
               procedurally it is highly irregular, if you want to ask some
               questions based on that, I'll allow you to do so, even though it's
               highly unusual procedure-wise.


¶58.   At this point, Moody's counsel moved for a mistrial and had a rather heated exchange

with the trial judge, with counsel implying that the judge was disregarding the law and doing

whatever he wanted. Fortunately, the trial judge again put the jury in recess before matters

got out of hand, and admonished counsel for his conduct.

¶59.   Likewise, in his brief, counsel argues that the trial judge was offering "aggressive

assistance" to the State and a mistrial should have resulted. He cites West v. State, 519 So. 2d
418 (Miss. 1988), for the proposition that the trial judge can not try the case for the

prosecution.


                                              37
¶60.    In West, we reversed a murder conviction because the trial judge was actively

involved in the prosecution of the case. The trial judge interjected his own questions into

cross-examination, and warned the prosecutor his questions were going to cause the case to

be reversed on appeal. We found thirty instances in West where the trial judge improperly,

or unnecessarily, interjected himself into the proceedings. Of those thirty instances, twenty

appeared to be the trial judge coaching the district attorney. On nine occasions, the trial

judge posed questions to witnesses where the district attorney's questions were ineffective.

We found the questions by the trial judge generally served to strengthen the prosecution's

case.

¶61.    In the case sub judice, the trial judge's behavior in no way resembles that in West. In

the cross-examination of Lt. Pickens, and throughout the entire trial, the trial judge exercised

the utmost caution and in no way appeared to be trying the prosecution's case, as was the

case in West. In fact, the trial judge had a duty to assure that his prior admonishment was

followed by the witnesses.23 The record reveals that when it appeared to Judge McKenzie

that Lt. Pickens was getting confused as to Richard Moody and David Moody and was about

to unintentionally violate the trial court’s prior admonishment, Judge McKenzie, sua sponte,

dismissed the jury; and, it is obvious that both defense counsel and the prosecutor objected

to the procedure. When the trial court suggested that the jury ought to be put in recess to

clear up the matter, the prosecutor replied “Judge, I can clear it up with him right here...May

        23
          The trial judge had previously issued an admonishment that no witness should testify before
the jury concerning any other matters involving Angela Freeman, David Moody, or Kenneth Moody.

                                                 38
I just ask him one question.” Judge McKenzie did not permit the prosecutor’s request, but

instead put the jury in recess. While the jury was out and during an exchange between the

court and counsel, the prosecutor again stated, “Judge, I asked for the opportunity to ask this

witness one question in front of this jury and clear it up, and that would have cleared it up

and did clear it up.” It is abundantly clear from the record that the trial judge was not

attempting to aid the prosecution, but instead was attempting to assure compliance with his

prior admonishment, which was more beneficial to Moody than to the State, and now he’s

being criticized by Moody. This Court can understand that since Moody was presenting a

theory that Richard possibly committed these crimes and a State’s witness had obviously

gotten confused in the proper identification of one of the Moodys,24 counsel for Moody

would want the State’s witness to remain confused since he was suddenly implicating

Richard as being involved in the murders of Bond and Hatcher. With the dynamics of a trial,

and based on our rules of procedure and rules of evidence, the trial judge would never want

to knowingly declare a recess in a civil or criminal trial at a point in the trial where counsel

would have the opportunity to clandestinely “coach” a witness concerning testimony. But

again, the record reveals that the trial judge’s declaration of a recess during Lt. Pickens's

testimony was met with disfavor by not only defense counsel, but also the prosecutor. In fact

the prosecutor stated that it was “unfair” for the judge to have sent the jury out “during the

miscommunication.” The trial judge was not trying to aid the State. He was trying to protect


       24
        While the jury was out, the prosecutor stated “Judge, the jury has already heard there are
20-something Moodys out there.”

                                               39
Moody’s rights by assuring compliance with the court’s prior admonishment. Also, when

the testimony of Lt. Pickens resumed before the jury, the trial judge offered defense counsel

surrebuttal, which is discretionary with the trial judge, who controls the manner and mode

of examination of witnesses. This invitation for surrebuttal was declined by defense counsel.




¶62.   The State cites Jasper v. State, 759 So. 2d 1136, 1139 (Miss. 1999), which is more

analogous to the case sub judice. The judge indicated that he wanted a witness in Jasper

to take more time to answer a question. From Jasper:

              Q. Okay. Let me see if I can refresh your memory. You don't
              remember anything about it now?
              A. What did I hit, or what hit me?
              Q. Okay. You don't remember?
              A. No.
              Q. That was in '76, about twelve years ago. Okay. Do you
              recall--
              BY THE COURT: (Interposing)
              Just a minute. I want him to take some time and answer that. I
              find it, quite frankly, incredible that you wouldn't remember that
              you had an accident. Let him have some time. I want him to
              answer that, one way or the other.


Like the case sub judice, this interjection of the trial judge took place outside the presence

of the jury. Id. at 1139. While we looked with disfavor on the actions of the trial judge in

Jasper, we found that the judge's actions did not constitute reversible error inasmuch as they

occurred outside the presence of the jury.




                                             40
¶63.   The State also relies on Williams v. State, 539 So. 2d 1049 (Miss. 1989), where we

found the prosecution did, in effect, "coach" the witness with a hand gesture. The trial judge

did not grant a mistrial as to the issue, but we reversed and remanded for new trial. In

Williams, the District Attorney encouraged an answer by a State’s witness to a particular

question posed by defense counsel during cross-examination, by use of a hand gesture,

signaling that it was acceptable to answer the question the witness was asked. This was done

in front of the jury, and we reversed on the issue, noting that “[a]n attorney should never

signal to a witness, regardless of how innocent the action may be, because this leaves with

the jury the impression of covertness and partiality between the witness and the signaling

party.” Id. at 1053.

¶64.   Again turning to the record before this Court in the case sub judice, there is nothing

which occurred outside the presence of the jury or in the presence of the jury which even

remotely begins to rise to the level of the improper conduct causing reversal in the other

cases discussed. This issue is without merit.

       VIII. WHETHER MOODY WAS PROPERLY INDICTED FOR THE
             CAPITAL MURDER OF WILLIAM HATCHER WITH THE
             SEXUAL BATTERY OF ROBBIE BOND AS THE
             UNDERLYING FELONY.


¶65.   Moody argues that Count Two of the indictment against him is fundamentally flawed

because the victim of the underlying felony of sexual battery (Bond) is distinct from the




                                             41
second person who was murdered (Hatcher). Therefore, Moody argues, there should not be

an attempt to link the death of Hatcher to the sexual battery of Bond.

¶66.   Count Two of the indictment states that on May 14, 1995, in Perry County,

Mississippi, Kenneth Moody:

              Did unlawfully, wilfully and feloniously, with malice
              aforethought, kill and murder a human being, to wit: WILLIAM
              HATCHER, while engaged in the commission of the crime of
              Sexual Battery on the person of ROBBIE BOND, to wit: did
              then and there unlawfully, wilfully, and feloniously engage in
              sexual penetration with her and without her consent, the said
              ROBBIE BOND, in violation of Section 97-3-95 (1)(a) of the
              Mississippi Code of 1972, as amended, all in violation of
              Section 97-3-19(2)(e) of the Mississippi Code of 1972, as
              amended, against the peace and dignity of the State of
              Mississippi.


¶67.   Miss. Code Ann. §97-3-19(2)(e) states, in pertinent part:
              (2) The killing of a human being without the authority of law by
              any means or in any manner shall be capital murder in the
              following cases:
                     (e) When done with or without any design to
                     effect death, by any person engaged in the
                     commission of the crime of rape, burglary,
                     kidnapping, arson, robbery, sexual battery,
                     unnatural intercourse with any child under the age
                     of twelve (12), or nonconsensual unnatural
                     intercourse with mankind, or in any attempt to
                     commit such felonies.
¶68.   Moody argues that the language "in the commission of" renders the indictment flawed

because Hatcher was not killed while "in the commission of" the sexual battery of Bond.

We disagree. Certainly, Moody could not have carried out the sexual battery of Bond had



                                            42
he not first murdered Hatcher so that he would then be unimpeded in committing these acts

upon Bond. The language of the statute is not ambiguous: "...any person engaged in the

commission of the crime of...sexual battery, or in any attempt to commit such felonies."

(emphasis added).

¶69.   In West v. State, 553 So. 2d 8, 13 (Miss. 1989), the defendant was convicted of capital

murder, with the underlying felony, as here, being sexual battery. In West, we stated:

              An indictment charging a killing occurring ‘while engaged in the
              commission of’ one of the enumerated felonies includes the
              actions of the defendant leading up to the felony, the attempted
              felony, and flight from the scene of the felony. E.g., Neal v.
              State, 451 So. 2d 743, 757-58 (Miss. 1984); Pruett v. State, 431
So. 2d 1101, 1104-05 (Miss. 1983). The fact that the actual
              moment of the victim's death preceded consummation of the
              underlying felony does not vitiate the capital charge.


553 So.2d at 13. We also held in West:

              Mississippi law accepts a ‘one continuous transaction’ rationale
              in capital cases. In Pickle v. State, 345 So. 2d 623 (Miss. 1977),
              we construed our capital murder statute and held that ‘the
              underlying crime begins where an indictable attempt is
              reached....’ 345 So.2d at 626; see also Layne v. State, 542 So. 2d
237, 243 (Miss. 1989); Fisher v. State, 481 So. 2d 203, 212
              (Miss. 1985); and Culberson v. State, 379 So. 2d 499, 503-04
              (Miss. 1979).
553 So.2d at 13.


¶70.   Moody cites Pickle, as well, in an attempt to argue that when he made the decision

to sexually batter Bond, that action did not cause the already completed murder of Hatcher



                                             43
to rise to the level of capital murder. We see no way Moody could construe Pickle in his

favor:

                The res gestae of the underlying crime begins where an
                indictable attempt is reached and ends where the chain of events
                between the attempted crime or completed felony is broken.
                Application of the felony-murder doctrine does not require that
                the underlying crime shall have been technically completed at
                the time of the homicide, nor does it matter at what point during
                the commission of the underlying felony the homicide occurs.
                When, however, there is a break in the chain of events leading
                from the initial felony, as by the felon's abandonment of the
                original criminal activity, a subsequent homicide committed by
                him is not within the felony-murder statute, and it is a question
                of fact for the jury whether the original criminal activity did in
                fact terminate prior to the homicide. In this connection, escape
                or attempted escape is generally held to be so immediately
                connected with the initial crime as to be a part of it.
Pickle v. State, 345 So. 2d 623, 626 (Miss. 1977) (quoting from 40 Am.Jur.2d Homicide
§ 73, at 366-367 (1968) (emphasis added).


¶71.     In this case, there is never a break in the chain of events. The record reveals that

Moody first killed Hatcher, then immediately thereafter sexually assaulted and killed Bond.

Moody’s actions fall within the purview of the capital statute.

¶72.     This issue is without merit.

         IX.    WHETHER THE STATE'S EVIDENCE WAS LEGALLY
                SUFFICIENT TO PROVE THE CAPITAL MURDER OF
                WILLIAM HATCHER IN COUNT TWO OF THE
                INDICTMENT.


¶73.     Moody argues that the State did not prove Hatcher was murdered while in commission

of a sexual battery on Bond. The State counters by citing Benson v. State, 551 So. 2d 188

                                               44
(Miss. 1989), wherein this Court illustrated the well-established standard as to legal

sufficiency of the evidence:

              When on appeal one convicted of a criminal offense challenges
              the legal sufficiency of the evidence, our authority to interfere
              with the jury's verdict is quite limited. We proceed by
              considering all of the evidence - not just that supporting the
              prosecution - in the light most consistent with the verdict. We
              give the prosecution the benefit of all favorable inferences that
              may be reasonably drawn from the evidence. If the facts and the
              inferences so considered point in favor of the accused with
              sufficient force that reasonable men could not have found
              beyond a reasonable doubt that the was guilty, reversal and
              discharge are required. On the other hand, if there is in the
              record such substantial evidence of such quality and weight that,
              having in mind the beyond a reasonable doubt burden of proof
              standard, reasonable and fairminded jurors in the exercise of
              impartial judgment might have reached different conclusions,
              the verdict of guilty is thus placed beyond our authority to
              disturb. See e.g., Gavin v. State, 473 So. 2d 952, 956 (Miss.
              1985); May v. State, 460 So. 2d 778, 781 (Miss. 1984).


Benson v. State, 551 So. 2d 188, 192-93 (Miss. 1989) (citing McFee v. State, 511 So.2d130,

133-34 (Miss. 1987).

¶74.   Moody argues that Hatcher was already dead when the sexual battery was committed

upon Bond; therefore, according to Moody, Hatcher's murder could not have been capital

murder because Moody's intent to sexually batter Bond was not formed at the time he

murdered Hatcher. Moody points to the testimony of Dr. Steven Hayne, who testified that

based on the blows received by Hatcher, he would expect that Hatcher was rendered

immediately unconscious with death occurring in “a non prolonged period of time” after that.



                                             45
¶75.   As the State points out, intent to sexually batter Bond could be inferred from the

actions of Moody, who had to first incapacitate Hatcher in order to get to Bond. This is a

reasonable inference which may reasonably be drawn from the evidence. The jury by its

verdict obviously found that this was Moody's purpose.

¶76.   Moody would have us believe that the intent to sexually batter Bond was not formed

until after the death of Hatcher - that there was a break in the chain of events whereby

Hatcher had been dead before it ever entered Moody's mind to sexually batter Bond. As the

State argued in its brief, the "crimes against Hatcher and Bond were so intertwined that they

constituted a continuous act." There was certainly more than sufficient evidence in the case

sub judice for the jury to find that Moody possessed the requisite intent to sexually batter

Bond before the murder of Hatcher and, according, the guilty verdict is beyond our ability

or authority to disturb.

¶77.   Moody cites Walker v. State, 671 So. 2d 581 (Miss. 1995), which involved proof of

a definite intent by the defendant to sexually batter the murder victim, as evidenced by a

statement made by the defendant that he had "always wanted to do that." Id. at 595. Moody

argues that there is only circumstantial evidence in the case sub judice to demonstrate

Moody's intent, and, being such, it falls outside the dictates of Walker. We disagree and also

cite from Walker:

       This Court said in Shanklin v. State, 290 So. 2d 625 (Miss. 1974):




                                             46
       Intent to do an act or commit a crime is also a question of fact to be gleaned
       by the jury from the facts shown in each case. The intent to commit a crime or
       to do an act by a free agent can be determined only by the act itself,
       surrounding circumstances, and expressions made by the actor with reference
       to his intent.
       Id. at 627 (emphasis added).


       The Court further stated in Thompson v. State, 258 So. 2d 448 (Miss. 1972):
              Unless one expresses his intent, the only method by which
              intent may be proven is by showing the acts of the person
              involved at the time in question, and by showing the
              circumstances surrounding the incident.
671 So.2d at 595.

¶78.   While Moody may not have expressed his intent, there is no doubt that his intent to

sexually assault and batter Robbie Bond was proven by his actions and the surrounding

circumstances.

¶79.   This issue is without merit.

       X.     WHETHER THE TESTIMONY OF JODY NEWELL AND THE
              ADMISSION OF VAGINAL SWABS AND SLIDES WERE
              PROPERLY ALLOWED.


¶80.   Moody argues that Jody Newell's testimony as to the vaginal swabs and slides

pertaining to Robbie Bond should not have been allowed by the trial court because Newell

did not take the samples herself and she had no specific recollection of the samples taken in

the case sub judice. Newell testified on direct examination that she was present when Dr.

Ward conducted the autopsy of Robbie Bond and observed Dr. Ward take the vaginal swabs.

She testified as to the general procedure followed by Dr. Ward and her in collecting and

                                             47
preserving vaginal swabs as evidence, and that this procedure was followed with Bond. On

cross-examination, Newell admitted that she did not recall this particular autopsy, but that

the same procedure was followed in every case.

¶81.   M.R.E. 602 states:

              A witness may not testify to a matter unless evidence is
              introduced sufficient to support a finding that he has personal
              knowledge of the matter. Evidence to prove personal
              knowledge may, but need not, consist of the testimony of the
              witness himself. This rule is subject to the provisions of rule
              703, relating to opinion testimony by expert witnesses.


¶82.   The State correctly cites Parker v. State, 606 So. 2d 1132, 1136 (Miss. 1992), where

we held:

              ‘The relevancy and admissibility of evidence are largely within
              the discretion of the trial court and reversal may be had only
              where that discretion has been abused.’ Johnston v. State, 567
So. 2d 237, 238 (Miss. 1990), citing Hentz v. State, 542 So. 2d
914, 917 (Miss. 1989), Monk v. State, 532 So. 2d 592, 599
              (Miss. 1988). Unless the trial judge's discretion is so abused as
              to be prejudicial to the accused, this Court will not reverse his
              ruling. Shearer v. State, 423 So. 2d 824, 826 (Miss. 1983), citing
              Page v. State, 295 So. 2d 279 (Miss. 1974). The discretion of the
              trial judge must be exercised within the boundaries of the
              Mississippi Rules of Evidence. Johnston, 567 So.2d at 238.


The trial judge did not abuse his discretion in allowing the testimony of Newell, as she had

the requisite personal knowledge of that about which she was testifying. Once the evidence

was received, it was for the jury to determine what weight and credit to give the evidence

based on Newell’s admission that she did not recall this particular autopsy.

                                             48
¶83.   This issue is without merit.

       XI.    WHETHER THE DNA IDENTIFICATION TESTIMONY OF
              GINA PINEDA WAS PROPERLY ADMITTED.


¶84.   Moody argues that Gina Pineda's testimony should not have been allowed because

Reliagene, the DNA testing facility where she was employed, had no reliable scientific test

for low level contaminated and degraded samples. Moody also argues that it is not known

whether Reliagene's testing for such samples are generally accepted in the scientific

community.

¶85.   Pineda's testimony reveals otherwise. She testified extensively about the typing kit

that was used for this case. She said the typing kit that was used would not give a wrong

result. Pineda explained that even with degrading DNA, the test Reliagene used would not

give a wrong result; it would just give no result at all. This test is in accordance with FBI

standards. Pineda also testified that Reliagene was accredited by the DNA Advisory Board,

and the Technical Working Group on DNA Analysis Methods. These organizations, she

explained, consist of scientists, law enforcement agents, and lawyers and write guidelines

for DNA testing facilities across the country.

¶86.   Moody attempted to argue that in order for Pineda's testimony to be admitted, it would

need to be shown that they had done in-house validation studies of their procedures. On

cross-examination, during a suppression hearing outside the presence of the jury, Moody's

counsel asked:


                                             49
             Q: Now, I've got one simple question for you. Has Reliagene
             ever done an in-house laboratory validation study on a degraded
             sample?
             A: Yes, we have.
             Q: Do you have that here today?
             A: I have that in the form of the published paper that I said we
             participated in.
             Q: I heard all that.
             A: Reliagene did part of that study, and that study included
             degradation studies.
             Q: I heard all that, Ms. Pineda
             A: Okay
             Q: I heard you testify about a paper that you participated in with
             26 other companies.
             A: That's correct.
             Q: My question is simpler than that. Has Reliagene ever
             performed its own validation study in-house, in New Orleans,
             to verify y'all's work on a degraded sample. That's a yes or no
             answer.
             A: Yes.
             Q: In house?
             A: Yes.
¶87.   Counsel for Moody argued that it was "clear" from Pineda's testimony that Reliagene

"does not have accredited protocols for testing of mixed, degraded low level samples" of

DNA; however, outside the presence of the jury, the attorneys and the trial judge had the

following exchange:

             MR. PRICE: Judge, I would just say on behalf of the state, I
             think Ms. Pineda's testimony establishes clearly that a validation
             study was done and that she previously testified the lab is
             accredited and further testified today and clarified that this
             particular work in the area of mixed sample has been done.


                                            50
              THE COURT: That certainly appears to be the testimony, Mr.
              Kirksey.


¶88.   The defense's own witness, Dr. Craig Cohen, a genetics expert, admitted that

Reliagene had done an excellent job.

              (MR. PRICE CROSS-EXAMINATION)

              Q: Have you ever worked at an accredited forensic lab?
              A: No, I haven't. It's a tremendous amount of work to do this,
              and I can tell you, ReliaGene does an excellent job.
              Q: Okay, Except in this case, in this instance, is that what you're
              saying?
              A: Actually in this case, with the exception of this sample, they
              did an exceptional job.
              Q: Okay. So you reviewed–
              A: And, actually, you know, I use ReliaGene as an example of
              how labs should function.


¶89.   Dr. Cohen went on to testify that of the 30 or 40 samples Reliagene tested, he only

had a problem with one of the samples.

¶90.   When the trial judge admits evidence and testimony, reversal is not warranted absent

a showing of prejudice to the accused, such that the trial judge can be said to have abused

his discretion. Ivy v. State, 641 So. 2d 15, 18 (Miss. 1994). There was no abuse of discretion

by the trial judge in allowing Pineda's testimony. This issue is without merit.




       XII.   WHETHER THE TRIAL JUDGE PROPERLY DENIED THE
              MOTION FOR A CIRCUMSTANTIAL EVIDENCE

                                              51
              INSTRUCTION ON THE UNDERLYING FELONY OF SEXUAL
              BATTERY.


¶91.   Moody argues that he should have been granted a circumstantial evidence instruction

as to the underlying felony of sexual battery. He argues that the May 18, 1995, confession

contains no admissions to sexual battery. He also argues there is no direct evidence at trial

to support a charge of sexual battery. The admitted portion of the confession did not contain

Moody’s confession to sexual battery; however, we disagree with Moody’s assertion that

there was only circumstantial evidence concerning the sexual battery. While Moody correctly

states that Dr. Hayne testified there was no evidence of vaginal trauma, we must look at the

totality of Dr. Hayne’s testimony. During cross-examination, Dr. Hayne stated studies

revealed that in premenopausal women, it is not only possible, but in many instances

probable, that a sexual assault may result in no injury to the genitalia. Dr. Hayne also

testified during direct examination that the decomposition of Bond’s body could have made

such trauma difficult to interpret.

¶92.   Moody argues that there was seminal fluid and not sperm on the vaginal slides and

that therefore he was entitled to a circumstantial evidence instruction. However, Kelly

Franovich, a forensic serologist, found intact sperm cells on a vaginal slide. Moody also

confessed to the capital murders, which is in and of itself direct evidence.          When

considering the totality of the evidence offered by the State’s witnesses, including the

testimony of Dr. Hayne and Franovich, there was sufficient evidence to place the issue of

sexual battery beyond the realm of one on which a circumstantial evidence instruction was

                                             52
warranted. We have held that where there is any question regarding the weight of the

evidence, the question is for a jury to resolve. Eakes v. State, 665 So. 2d 852, 872 (Miss.

1995). In the end, this was clearly a direct evidence case and thus a circumstantial evidence

instruction was not warranted. This issue is without merit.

       XIII. WHETHER THE TRIAL JUDGE PROPERLY DENIED THE
             INSTRUCTION ON THE LESSER INCLUDED OFFENSE OF
             MANSLAUGHTER ON COUNT TWO OF THE INDICTMENT.

¶93.   Moody did not object to the denial of a manslaughter instruction at trial, rendering it

procedurally barred. "Errors based on the granting of an instruction will not be considered

on appeal unless specific objections stating the grounds are made in the trial court." Collins

v. State, 368 So. 2d 212 (Miss. 1979); Oates v. State, 421 So. 2d 1025, 1030 (Miss. 1982).

¶94.   However, Moody now argues that he deserved an instruction on heat of passion

manslaughter, on count two of the indictment (Hatcher's murder) as provided by Miss. Code

Ann. § 97-3-35:

              The killing of a human being, without malice, in the heat of
              passion, but in a cruel or unusual manner, or by the use of a
              dangerous weapon, without authority of law, and not in
              necessary self-defense, shall be manslaughter.


¶95.   He further argues that the May 18, 1995, confession was subject to the interpretation

that Hatcher was killed in the heat of passion. The statement simply does not reveal that.

              FORTINBERRY: Well what...and then what brought it about
              for you to stab him and how how did that come about?


                                             53
              MOODY: Just....I left and I come back by. When I come back
              by, they was just standin there.
              FORTINBERRY: You left and went across the bridge?
              MOODY: Um hum.
              FORTINBERRY: Which..which way was you goin?
              MOODY: Towards their truck and I come back across.
              FORTINBERRY: You went down there and turned around and
              come back across?
              MOODY: Um hum.
              FORTINBERRY: And that's when you stabbed him?
              MOODY: Yes sir.


¶96.   In Carter v. State, 199 Miss. 871, 879, 25 So. 2d 470, 473 (1946), we held, "The chief

distinction between murder and manslaughter is the presence of deliberation and malice in

murder and its absence in manslaughter."

¶97.   Moody cites McGowan v. State, 541 So. 2d 1027 (Miss. 1989), but he omits certain

language which we now quote. In McGowan, we held:

              We have repeatedly held that the accused is entitled to have the
              jury instructed that it may consider convicting him of a lesser
              offense only where there is in the record an evidentiary basis
              therefor. Lee v. State, 469 So. 2d 1225, 1230 (Miss. 1985);
              Ruffin v. State, 444 So. 2d 839, 840 (Miss. 1984); Colburn v.
              State, 431 So. 2d 1111, 1114 (Miss. 1983). Such instructions
              should not be granted indiscriminately, nor on the basis of pure
              speculation. Mease v. State, 539 So. 2d 1324, 1329 (Miss. 1989).
               Our evidentiary standard has been laid out in Harper v. State,
              478 So. 2d 1017, 1021 (Miss. 1985):
                            A lesser-included offense instruction
                     should be granted unless the trial judge and
                     ultimately this Court can say, taking the evidence
                     in the light most favorable to the accused and

                                            54
                      considering all the reasonable inferences which
                      may be drawn in favor of the accused from the
                      evidence, that no reasonable jury could find the
                      defendant guilty of a lesser-included offense
                      (conversely, not guilty of at least one essential
                      element of the principal charge).
       Harper, 478 So.2d at 1021; Fairchild v. State, 459 So. 2d 793, 800 (Miss.
       1984); Lee v. State, 469 So.2d at 1230-31. Harper elaborates further:
              Only if this Court can say, taking the evidence in the light most
              favorable to the accused and considering all reasonable
              favorable inferences that can be drawn in favor of the accused
              from the evidence, and considering the evidence that the jury
              may not be required to believe any evidence offered by the
              State, that no hypothetical reasonable jury could convict [the
              defendant] of simple murder could it be said that the refusal of
              a lesser-included offense instruction was proper.
       Harper, 478 So.2d at 1021; see most recently Mease v. State, supra; Rowland
       v. State, 531 So. 2d 627, 631 (Miss. 1988).
541 So. 2d 1027, 1028-29.
¶98.   The granting of a manslaughter instruction in this case, based on the record, would

have been purely speculative and not supported by the evidence. We have held, regarding

heat of passion, that the test is whether the defendant acted in the heat of passion and without

malice. In Taylor v. State, 452 So. 2d 441, 449 (Miss. 1984), we held that the question is

an objective one, being whether a reasonable person would have been so provoked. There

is nothing in the record which reveals that Moody’s violent behavior in this case was

provoked.

¶99.   This issue is without merit.

                                      CONCLUSION




                                              55
¶100. We have meticulously studied the record in this case and the applicable law in light

of Moody’s numerous assignments of error. In so doing, we find no reversible error.

Therefore, Moody’s convictions on two counts of capital murder and the trial court’s

imposition of consecutive life sentences are hereby affirmed.

¶101. COUNT I: CONVICTION OF CAPITAL MURDER AND SENTENCE OF
LIFE IMPRISONMENT, WITHOUT PAROLE, IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED. COUNT II:
CONVICTION OF CAPITAL MURDER AND SENTENCE OF LIFE
IMPRISONMENT, WITHOUT PAROLE, IN THE CUSTODY OF THE MISSISSIPPI
DEPARTMENT OF CORRECTIONS, AFFIRMED. SENTENCES SHALL RUN
CONSECUTIVELY WITH EACH OTHER AND NOT CONCURRENTLY.
    PITTMAN, C.J., SMITH, P.J., WALLER, COBB, DIAZ, EASLEY AND
GRAVES, JJ., CONCUR. McRAE, P.J., NOT PARTICIPATING.




                                           56